QUESTION: Are personnel records public records within the meaning of Ch. 119, F.S.?
SUMMARY: Personnel records of employees of the Tampa Bay Area Rapid Transit Authority are public records pursuant to Ch. 119, F.S. The Public Records Law provides at s. 119.01, F.S., that All state, county and municipal records shall at all times be open for a personal inspection of any citizen of Florida, and those in charge of such records shall not refuse this privilege to any citizen. . . . Section 119.011, F.S., states For the purpose of this act: (1) "Public records" means all documents, papers, letters, maps, books, tapes, photographs, films, sound recordings or other material, regardless of physical form or characteristics, made or received pursuant to law or ordinance or in connection with the transaction of official business by any agency. (2) "Agency" shall mean any state, county or municipal officer, department, division, board, bureau, commission or other separate unit of government created or established by law. (Emphasis supplied.) The Tampa Bay Area Rapid Transit Authority is within the scope of s. 119.011(2) since it is a ". . . separate unit of government created or established by law." See s. 163.566(1), F.S. Section 119.07(1), F.S., further provides: (1) Every person having custody of public records shall permit them to be inspected and examined at reasonable times and under his supervision by any person, and he shall furnish certified copies thereof on payment of fees as prescribed by law. Since the employee personnel records in question are received by a governmental agency in connection with the transaction of official business, I am of the view that such documents are public records and must be produced for inspection pursuant to s. 119.07(1), F.S., unless expressly exempt from disclosure pursuant to s. 119.07(2), F.S. Accord: Attorney General Opinion 073-51, expressing the view that personnel files of career service employees including employment applications, confidential inquiries made of employers, references, etc., are public records within the meaning of Ch.119, F.S. I am unaware of any statutory exception to the Public Records Law which would exempt the personnel records of the Tampa Bay Area Rapid Transit Authority from the purview of Ch. 119. Section 119.07(2), F.S. Therefore, Ch. 119 requires that such records be produced for inspection. Accord: Attorney General Opinion 074-193, which held that employees of the Sarasota School Board are entitled to examine the payroll records of the public school system.